Name: Decision No 2/91 of the EEC-Andorra Joint Committee of 12 July 1991 on the laws, regulations and administrative provisions applicable to customs matters in the Community to be adopted by the Principality of Andorra
 Type: Decision
 Subject Matter: tariff policy;  executive power and public service;  Europe;  European construction
 Date Published: 1991-09-07

 Avis juridique important|21991D0907(01)Decision No 2/91 of the EEC-Andorra Joint Committee of 12 July 1991 on the laws, regulations and administrative provisions applicable to customs matters in the Community to be adopted by the Principality of Andorra Official Journal L 250 , 07/09/1991 P. 0024 - 0028DECISION No 2/91 OF THE EEC-ANDORRA JOINT COMMITTEE of 12 July 1991 on the laws, regulations and administrative provisions applicable to customs matters in the Community to be adopted by the Principality of Andorra (91/467/EEC)THE JOINT COMMITTEE,Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, and in particular Article 7 (2) thereof,Whereas, in accordance with the terms of that Article, the Principality of Andorra adopts, with effect from 1 July 1991, the laws, regulations and administrative provisions relating to goods covered by the customs union, applicable to customs matters in the Community and necessary for the proper functioning of that customs union; whereas it is necessary, in this context, to specify which provisions are actually necessary and also, where appropriate, the rules of application for the Principality of Andorra; whereas these provisions are those in the version currently in force in the Community; whereas these provisions are applied by the Principality of Andorra to imports into that country from third countries of goods covered by the customs union,HAS DECIDED AS FOLLOWS: Article 1 The provisions contained in the acts appearing in the list annexed to this Decision shall be adopted mutatis mutandis by the Principality of Andorra in accordance with the conditions and the rules of application provided for in that list.The Joint Committee may amend the list annexed to this Decision. Article 2 Where the acts appearing in the list annexed to this Decision provide that, in order to settle certain questions, a decision must be taken by the Commission of the European Communities, the decision shall be taken by the authorities of the Principality of Andorra after the Joint Committee has given its prior agreement. The decisions of these authorities shall be guided by the case law of the Court of Justice and the practice followed by the Commission. Article 3 This Decision shall enter into force on 1 July 1991. Done at Andorra-la-Vella, 12 July 1991. For the Joint Committee The Chairman Oscar RIBAS REIG ANNEX LIST OF CUSTOMS PROVISIONS PURSUANT TO THE SECOND INDENT OF ARTICLE 7 (1) OF THE EEC-ANDORRA AGREEMENT I. Goods entering or leaving 1. Council Directive 68/312/EEC of 30 July 1968 on harmonization of the provisions laid down by law, regulation or administrative action relating to customs treatment of goods entering the customs territory of the Community and temporary storage of such goods (OJ No L 194, 6. 8. 1968, p. 13), as last amended by the Act of Accession of Spain and Portugal (OJ No L 302, 15. 11. 1985, p. 153).2. Council Regulation (EEC) No 4151/88 of 21 December 1988 laying down the provisions applicable to goods brought into the customs territory of the Community (OJ No L 367, 31. 12. 1988, p. 1) (1).3. Council Regulation No 3632/85 of 12 December 1985 defining the conditions under which a person may be permitted to make a customs declaration (OJ No L 350, 27. 12. 1985, p. 1).II. Release for free circulation 1. Council Directive 79/695/EEC of 24 July 1979 on the harmonization of procedures for the release of goods for free circulation (OJ No L 205, 13. 8. 1979, p. 19), as last amended by Directive No 90/504/EEC (OJ No L 281, 12. 10. 1990, p. 28).2. Commission Directive 82/57/EEC of 17 December 1981 laying down certain provisions for implementing Council Directive 79/695/EEC on the harmonization of procedures for the release of goods for free circulation (OJ No L 28, 5. 2. 1982, p. 38), as last amended by Directive No 83/371/EEC (OJ No L 204, 28. 7. 1983, p. 63).III. Customs obligation 1. Council Regulation (EEC) No 2144/87 of 13 July 1987 on customs debt (OJ No L 201, 22. 7. 1987, p. 15), as last amended by Regulation (EEC) No 4108/88 (OJ No L 361, 29. 12. 1988, p. 2).2. Commission Regulation (EEC) No 597/89 of 8 March 1989 laying down certain provisions for implementing Council Regulation (EEC) No 2144/87 on customs debt (OJ No L 65, 9. 3. 1989, p. 11).3. Council Regulation (EEC) No 1031/88 of 18 April 1988 determining the persons liable for payment of a customs debt (OJ No L 102, 21. 4. 1988, p. 5), as last amended by Regulation (EEC) No 1716/90 (OJ No L 160, 26. 6. 1990, p. 6).4. Council Regulation (EEC) No 1430/79 of 2 July 1979 on the repayment or remission of import or export duties (OJ No L 175, 12. 7. 1979, p. 1), as last amended by Regulation (EEC) No 3069/86 (OJ No L 286, 9. 10. 1986, p. 1).5. Commission Regulation (EEC) No 1574/80 of 20 June 1980 laying down provisions for the implementation of Articles 16 and 17 of Council Regulation (EEC) No 1430/79 on the repayment or remission of import or export duties (OJ No L 161, 26. 6. 1980, p. 3).6. Commission Regulation (EEC) No 3040/83 of 28 October 1983 laying down provisions for the implementation of Articles 2 and 14 of Council Regulation (EEC) No 1430/79 on the repayment or remission of import or export duties (OJ No L 297, 29. 10. 1983, p. 13).7. Commission Regulation (EEC) No 3799/86 of 12 December 1986 laying down provisions for the implementation of Articles 4a, 6a, 11a and 13 of Council Regulation (EEC) No 1430/79 on the repayment or remission of import or export duties (OJ No L 352, 13. 12. 1986, p. 19).The exchange of information provided for in Article 6 to 10 shall take place between the Principality of Andorra and the Commission via the Joint Committee set up by the Agreement.8. Council Regulation (EEC) No 1697/79 of 27 July 1979 on the post-clearance recovery of import duties or export duties which have not been required of the persons liable for payment on goods entered for a customs procedure involving the obligation to pay such duties (OJ No L 179, 3. 8. 1979, p. 1), as last amended by Regulation (EEC) No 918/83 (OJ No L 105, 23. 4. 1983, p. 1).9. Commission Regulation (EEC) No 2380/89 of 2 August 1989 laying down provisions for the implementation of Article 5 (2) of Council Regulation (EEC) No 1697/79 on the post-clearance recovery of import duties or export duties which have not been required of a person liable for payment on goods entered for a customs procedure involving the obligation to pay such duties (OJ No L 225, 3. 8. 1989, p. 30).The exchange of information provided for in Articles 3 to 8 shall take place between the Principality of Andorra and the Commission via the Joint Committee set up by the Agreement.10. Council Regulation (EEC) No 4046/89 of 21 December 1989 on the security to be given to ensure payment of a customs debt (OJ No L 388, 30. 12. 1989, p. 24).11. Commission Regulation (EEC) No 3716/90 laying down provisions for the implementation of Council Regulation (EEC) No 4046/89 on the security to be given to ensure payment of a customs debt (OJ No L 358, 21. 12. 1990, p. 48).12. Council Regulation (EEC) No 1854/89 of 14 June 1989 on the entry in the accounts and terms of payment of the amounts of the import duties or export duties resulting from a customs debt (OJ No L 186, 30. 6. 1989, p. 1).13. Council Regulation (EEC) No 3842/86 of 1 December 1986 laying down measures to prohibit the release for free circulation of counterfeit goods (OJ No L 357, 18. 12. 1986, p. 1).14. Commission Regulation (EEC) No 3077/87 of 14 October 1987 laying down provisions for the implementation of Council Regulation (EEC) No 3842/86 laying down measures to prohibit the release for free circulation of counterfeit goods (OJ No L 291, 15. 10. 1987, p. 19).IV. Valuation of goods for customs purposes 1. Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes (OJ No L 134, 31. 5. 1980, p. 1), as last amended by Regulation (EEC) No 4046/89 of 21 December 1989 (OJ No L 388, 30. 12. 1989, p. 24).2. Commission Regulation (EEC) No 1494/80 of 11 June 1980 on interpretive and generally accepted accounting principles for the purposes of customs value (OJ No L 154, 21. 6. 1980, p. 3).3. Commission Regulation (EEC) No 1495/80 of 11 June 1980 implementing certain provisions of Council Regulation (EEC) No 1224/80 on the evaluation of goods for customs purposes (OJ No L 154, 21. 6. 1980, p. 14), as last amended by Regulation (EEC) No 558/91 (OJ No L 62, 8. 3. 1991, p. 24).4. Commission Regulation (EEC) No 3158/83 of 9 November 1983 on the incidence of royalties and licence fees in customs value (OJ No L 309, 10. 11. 1983, p. 19).5. Commission Regulation (EEC) No 3177/80 of 5 December 1980 on the place of introduction to be taken into consideration in applying Article 14 (2) of Council Regulation (EEC) No 1224/80 on the valuation of goods for customs purposes (OJ No L 335, 12. 12. 1980, p. 1), as last amended by Regulation (EEC) No 2779/90 (OJ No L 267, 29. 9. 1990, p. 36).6. Commission Regulation (EEC) No 3579/85 of 16 December 1985 on air transport costs to be included in customs value (OJ No L 347, 23. 12. 1985, p. 2), as last amended by Regulation (EEC) No 2839/90 of 27 September 1990 (OJ No L 273, 3. 10. 1990, p. 1).7. Commission Regulation (EEC) No 3179/80 of 5 December 1980 on postal charges to be taken into consideration when determining the customs value of goods sent by post (OJ No L 335, 12. 12. 1990, p. 62), as last amended by Regulation (EEC) No 1264/90 (OJ No L 124, 15. 5. 1990, p. 32).8. Commission Regulation (EEC) No 1496/80 of 11 June 1980 on the declaration of particulars relating to customs value and on documents to be furnished (OJ No L 154, 21. 6. 1980, p. 16), as last amended by Regulation (EEC) No 3272/88 (OJ No L 291, 25. 10. 1988, p. 49).9. Commission Regulation (EEC) No 1766/85 of 27 June 1985 on the rates of exchange to be used in the determination of customs value (OJ No L 168, 28. 6. 1985, p. 21), as last amended by Regulation (EEC) No 593/91 (OJ No L 66, 13. 3. 1991, p. 14). V. Customs procedures with economic impact Temporary importation arrangements 1. Council Regulation (EEC) No 3599/82 of 21 December 1982 on temporary importation arrangements (OJ No L 376, 31. 12. 1982, p. 1).2. Commssion Regulation (EEC) No 1751/84 of 13 June 1984 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements (OJ No L 171, 29. 6. 1984, p. 1), as last amended by Regulation (EEC) No 1516/89 (OJ No L 148, 1. 6. 1989, p. 50).3. Council Regulation (EEC) No 3312/89 of 30 October 1989 on the temporary import of containers (OJ No L 321, 4. 11. 1989, p. 5).4. Commission Regulation (EEC) No 4027/88 of 21 December 1988 laying down provisions for the temporary importation of containers (OJ No L 355, 23. 12. 1988, p. 22), as last amended by Regulation (EEC) No 3348/89 (OJ No L 323, 8. 11. 1989, p. 17).5. Council Regulation (EEC) No 1855/89 of 14 June 1989 on the temporary importation of means of transport (OJ No L 186, 30. 6. 1989, p. 8).Rules of application 1. For the purposes of the temporary importation arrangements, the Member States of the Community and the Principality of Andorra are considered to be a single customs territory, comprising the customs territory of the Community and defined in Council Regulation (EEC) No 2151/81 (2) and the territory of the Principality of Andorra as last amended by the Act of Accession of Spain and Portugal to the European Communities of 12 June 1985 (3).2. During the period laid down in Article 8 (1) (a) of the Agreement, the Community customs offices listed in Annex I to the Agreement will be responsible for granting permission to use temporary importation arrangements for customs operations carried out in the Principality of Andorra, placing goods under these arrangements, and monitoring and clearing the goods.VI. Origin rules 1. Definition of the concept of origin 1. Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (OJ No L 148, 28. 6. 1968, p. 1), as last amended by Regulation (EEC) No 1769/89 (OJ No L 174, 22. 6. 1989, p. 11).2. Commission Regulation (EEC) No 37/70 of 9 January 1970 on determining the origin of essential spare parts for use with any piece of equipment, machine, apparatus or vehicle dispatched beforehand (OJ No L 7, 10. 1. 1970, p. 6).3. Commission Regulation (EEC) No 2632/70 of 23 December 1970 on determining the origin of radio and television receivers (OJ No L 279, 24. 12. 1970, p. 35).4. Commission Regulation (EEC) No 861/71 of 27 April 1971 on determining the origin of tape recorders (OJ No L 95, 28. 4. 1971, p. 11).5. Commission Regulation (EEC) No 1039/71 of 24 May 1971 on determining the origin of certain woven textile products (OJ No L 113, 25. 5. 1971, p. 13).6. Commission Regulation (EEC) No 2025/73 of 25 July 1973 on the determination of the origin of ceramic products falling within heading Nos 69.1, 69.2 and 69.3 of the Common Customs Tariff (OJ No L 206, 27. 7. 1973, p. 32).7. Commission Regulation (EEC) No 1480/77 of 24 June 1977 on the determination of the origin of certain knitted and crocheted articles, certain articles of apparel, and footwear, falling within Chapter 60 and heading Nos ex 42.03, 61.01, 61.02, 61.03, 61.04, ex 61.09, 64.01, 64.02, 64.03 and 64.04 of the Common Customs Tariff (OJ No L 164, 2. 7. 77, p. 16).8. Commission Regulation (EEC) No 749/78 of 10 April 1978 on the determination of the origin of textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff (OJ No L 101, 14. 4. 1978, p. 7) as last amended by Regulation (EEC) No 2747/79 (OJ No L 311, 7. 12. 1979, p. 18).9. Commission Regulation (EEC) No 3672/90 of 18 December 1990 on determining the origin of ball, roller or needle roller bearings (OJ No L 356, 19. 12. 1990, p. 30).10. Commission Regulation (EEC) No 288/89 of 3 February 1989 on determining the origin of integrated circuits (OJ No L 33, 4. 2. 1989, p. 23).11. Commission Regulation (EEC) No 2071/89 of 11 July 1989 on determining the origin of photocopying apparatus, incorporating an optical system or of the contact type (OJ No L 196, 12. 7. 1989, p. 24).12. Commission Regulation (EEC) No 2884/90 on 5 October 1990 on determining the origin of certain goods produced from eggs (OJ No L 276, 6. 10. 1990, p. 14). This Regulation applies only to those goods listed in the Annex thereto under CN code ex 35.02.2. Special rules concerning textile products 1. Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third counties (OJ No L 387, 31. 12. 1986, p. 42), as last amended by Regulation (EEC) No 768/88 (OJ No L 84, 20. 3. 1988, p. 1).2. Council Regulation (EEC) No 616/78 of 20 March 1978 on proof of origin for certain textile products falling within Chapter 51 or Chapters 53 to 62 of the Common Customs Tariff and imported into the Community, and on the conditions for the acceptance of such proof (OJ No L 84, 31. 3. 1978, p. 1), as last amended by Regulation (EEC) No 3626/83 (OJ No L 360, 23. 12. 1983, p. 5).3. Origin rules for the application of preferential arrangements The Principality of Andorra shall apply in the same way as the Community the Community Provisions on origin rules for imports into the Community of products originating in countries to which preferences have been granted. When the Andorran authorities wish to carry out a post-clearance check on an origin certificate (EUR 1 or from A) or an exporter's declaration in an invoice, a request to do so must be submitted to the EEC-Andorra Joint Committee, which must then make a decision on the request.VII. Exportation 1. Council Directive 81/177/EEC of 24 February 1981 on the harmonization of procedures for the export of Community goods (OJ No L 83, 30. 3. 1981, p. 40).2. Commission Directive 82/347/ECC of 24 April 1982 laying down provisions for implementing Council Directive 81/177/EEC on the harmonization of procedures for the export of Community goods (OJ No L 156, 7. 6. 1982, p. 1). (1) This Regulation repealing Directive No 68/312/EEC shall enter into force on 1 January 1992. (2) OJ No L 197, 27. 7. 1984, p. 1. (3) OJ No L 302, 15. 11. 1985, p. 153.